Marston, C. J.
The proceedings in each of these eases are fatally defective in that no notice appears to have been given of the application to, and appointment of commissioners by, the probate court. The necessity of the proceedings showing affirmatively that such notice was given has been decided so often that it does seem as though the law in this respect should be known and observed more generally than it seems to be. The proceedings in each case-must bé quashed and held for naught.
The other Justices concurred.